Citation Nr: 0724442	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  05-03 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee.

2.  Entitlement to service connection for sinus problems, 
including left maxillary sinus cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

The veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2007.  
Subsequently, the Board obtained an independent medical 
opinion in conjunction with this appeal, and the veteran 
indicated in July 2007 that he was waiving RO review of this 
medical opinion.  38 C.F.R. § 20.1304(c).

The claim of entitlement to service connection for sinus 
problems, including left maxillary sinus cancer, is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC and is addressed in the REMAND section of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim for a higher initial evaluation for 
degenerative joint disease of the left knee has been obtained 
by the RO, and the RO has notified him of the type of 
evidence needed to substantiate his claim.

2.  The veteran's degenerative joint disease of the left knee 
is manifested only by pain on palpation and crepitus; range 
of motion findings of the knee are within normal limits, and 
there is no evidence of instability, painful movement, 
fatigability, or weakness.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003 and 5262 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him a VA examination 
addressing his left knee disorder.  This examination was 
conducted in 2003, and, in the July 2007 brief, the veteran's 
representative characterized it as "[s]tale."  The veteran 
himself, however, has not suggested a worsening of this 
disorder since the last examination, and his subjective 
complaints from his January 2007 hearing testimony (e.g., 
giving out of the left knee, pain) are fundamentally 
consistent with the subjective complaints from the prior 
examination report.  He also indicated that he no longer had 
as much swelling of the knee as before.  The VA Office of 
General Counsel, in a precedent opinion, held that a further 
examination is not warranted under such circumstances unless 
the veteran reports a worsening of symptoms, and the Board is 
bound in its decisions by the precedent opinions of the 
General Counsel.  See VAOPGCPREC 11-95 (April 7, 1995); see 
also 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 
20.101(a).

Moreover, there is no indication from the claims file of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  As described in further detail below, VA has been 
notified that the veteran is in receipt of Social Security 
Administration (SSA) disability benefits, as indicated in a 
May 2003 VA orthopedic examination report.  At the same time, 
the veteran related this grant only to his cancer treatment 
and informed the examiner that he "never had to be seen by a 
doctor for his left knee" following service.  Also, the 
veteran did not report knee treatment beyond that currently 
documented the claims file during his January 2007 hearing.  
For all of these reasons, the Board finds no reasonable 
likelihood that any SSA records would contain findings 
pertinent to the left knee.  This is particularly so given 
that the veteran's current VA claim was received in May 2002, 
but the SSA disability grant was reportedly made earlier in 
January 2002.  The Board will thus not defer action on this 
claim pending the receipt of SSA medical records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a December 2002 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (any error in VCAA notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption).

At the time of the December 2002 letter, the issue before the 
Board regarding degenerative joint disease of the left knee 
was one of service connection.  This claim was granted, and 
the question of whether a further VCAA letter for such 
"downstream" issues as a higher initial evaluation is 
required was addressed by the VA Office of General Counsel in 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent 
opinion, the General Counsel held that, in such 
circumstances, a Statement of the Case was required in cases 
involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) 
did not require separate notice of the information and 
evidence necessary to substantiate the newly raised issue.  
Id.  

In the December 2002 letter, the veteran was also advised to 
submit additional evidence, or information describing 
additional evidence, to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letter was issued prior to the appealed 
rating decision, thus posing no procedural concerns in view 
of the Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In the present case, the RO notified the veteran in the 
appealed July 2003 rating decision that he had been an 
assigned a specific disability evaluation for degenerative 
joint disease of the left knee and an effective date for that 
grant.  He was provided with the criteria for an increased 
evaluation for degenerative joint disease of the left knee in 
a January 2005 Statement of the Case and was notified of the 
change in the effective date for the grant of service 
connection for that disorder and the assignment of a 10 
percent evaluation in a simultaneously issued rating 
decision.  Moreover, during the January 2007 hearing, the 
undersigned Veterans Law Judge reiterated that the current 10 
percent evaluation was at issue, and the veteran provided no 
argument regarding the effective date.

The Board also notes that, in a July 2007 letter, the veteran 
affirmed that he had no further argument and/or evidence to 
submit and that he wanted to Board to proceed with his 
appeal.

Given the actions noted above, the Board is entirely 
satisfied that the veteran has been accorded all required 
notification as required under Dingess/Hartman and has had 
ample opportunity to respond.  Any additional development, 
via remand, to ensure that VA's notice requirements have been 
met would be a fundamentally redundant exercise and would 
result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In the appealed July 2003 rating decision, the RO granted 
service connection for degenerative joint disease of the left 
knee based upon treatment for this disorder during service.  
A 10 percent evaluation was assigned, effective from November 
2002, although the RO subsequently changed this effective 
date to May 2002 in a January 2005 rating decision on the 
basis of the date of an initial informal claim.

As indicated in the coded rating decisions, the RO has based 
the initial 10 percent evaluation on the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5262.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

Diagnostic Code 5003 also allows for evaluation in cases 
where there is an absence of limitation of motion.  With x-
ray evidence of involvement of two or more major joins or two 
or more minor joint groups, a 10 percent evaluation is 
warranted.  With x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent 
evaluation is assigned.  

Under Diagnostic Code 5262, regarding impairment of the tibia 
and fibula, a 10 percent evaluation is assigned in cases of 
malunion with slight knee or ankle disability.  A 20 percent 
evaluation contemplates malunion with moderate knee or ankle 
disability.  A 30 percent evaluation is warranted for 
malunion with marked knee or ankle disability.  A maximum 40 
percent evaluation is in order in cases of nonunion of the 
tibia and fibula, with loose motion and requiring a brace.

Plate II of 38 C.F.R. § 4.71a indicates that normal range of 
motion of the knee encompasses extension to zero degrees and 
flexion to 140 degrees.  Also, consideration is warranted for 
such factors as painful motion, functional loss due to pain, 
excess fatigability, weakness, and additional disability upon 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 
38 C.F.R. §§ 4.40, 4.45; but see Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996) (regarding Diagnostic Code 5257).

In this case, the record reflects that the veteran has not 
sought outpatient treatment for his left knee disorder but 
did report for a VA orthopedic examination in May 2003.  At 
that time, he reported weakness, stiffness, instability, 
giving way, fatigability, and lack of endurance.  He noted 
that he had not worked since July 2001, around the time that 
he was found to have maxillary sinus cancer.  The examination 
revealed no objective signs of painful movement with range of 
motion of the left knee and no fatigability, weakness, or a 
lack of endurance following repetitive use of the knee.  His 
left patella was painful, as reported, with pain upon 
palpation but no edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarded 
movement.  Crepitus was noted, but there was no ankylosis of 
the knee.  Range of motion was from zero to 140 degrees.  All 
testing for stability was negative for objective findings.  
X-rays revealed narrowing of the femoral tibial joint.  The 
diagnoses were chondromalacia of the left knee and narrowing 
of the femoral tibial joint, noted as degenerative joint 
disease.

Given these findings, there is no basis for a higher initial 
evaluation under Diagnostic Codes 5003 and 5262.  Regarding 
Diagnostic Code 5262, there is no indication of 
incapacitating exacerbations, and only one joint is involved 
(the femoral tibial joint).  As to Diagnostic Code 5262, the 
absence of clinical findings except for pain upon palpation 
and crepitus, combined with the normal range of motion 
findings, reflects a disability that is no more than slight 
in degree.  

The absence of such findings as painful movement, 
fatigability, and weakness reflects that there also exists no 
basis for an increased evaluation in view of DeLuca and 
38 C.F.R. §§ 4.40 and 4.45.

Additionally, the Board has considered the full range of 
potentially applicable diagnostic code sections but finds no 
evidence of ankylosis (Diagnostic Code 5256); instability 
(Diagnostic Code 5257); dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint (Diagnostic Code 5258); limited flexion (Diagnostic 
Code 5260); or limited extension (Diagnostic Code 5261).  
Accordingly, none of these sections provides a basis for a 20 
percent initial evaluation in this case.

Several precedent opinions of the VA Office of General 
Counsel provide bases for the assignment of separate knee 
evaluations when specific symptoms are shown.  However, as 
the objective evidence of record does not show left knee 
instability, there is no basis for the assignment of separate 
evaluations for instability and arthritis.  See VAOPGCPREC 
23-97 (July 1, 1997); see also VAOPGCPREC 9-98 (August 14, 
1998).  Moreover, there is no basis for separate evaluations 
for limitation of flexion and extension, as the veteran has 
full flexion and extension.  See VAOPGCPREC 9-2004 (Sept. 17, 
2004).  

Finally, the veteran has submitted no evidence showing that 
his service-connected left knee disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  While the veteran, as noted above, 
is in receipt of SSA disability benefits, he has described 
this grant of benefits only in conjunction with his maxillary 
sinus cancer.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).
 
Overall, the evidence does not support an initial evaluation 
in excess of 10 percent for degenerative joint disease of the 
left knee, and the veteran's claim for that benefit must be 
denied.  38 C.F.R. § 4.7.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease of the left knee is denied.


REMAND

During his May 2003 VA orthopedic examination, the veteran 
indicated that he was in receipt of SSA disability benefits 
and had been granted such benefits in January 2002 as 
"related to his cancer."  The claims file does not reflect, 
however, that efforts have been made to obtain such records.  
Given this grant of benefits and the veteran's statements 
tying the SSA grant to his maxillary sinus cancer, efforts to 
obtain such records are required pursuant to 38 C.F.R. 
§ 3.159(c)(2).

Accordingly, this case is REMANDED for the following action:

1.  SSA should be contacted and requested 
to provide all medical records 
corresponding to the grant of disability 
benefits to the veteran.  All records 
obtained pursuant to this request must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  After completion of the above 
development, the veteran's claim of 
service connection for sinus problems, 
including left maxillary sinus cancer, 
should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


